DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 10/25/2021.	
3.	Claims 1-19 are pending. Claims 1, 5-13, 15-19 are under examination on the merits. Claim 1 is amended. Claim 19 is newly added. Claims 2-4, 14 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.	
5.	Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive, thus claims 1, 5-13, 15-19 stand rejected as set forth in Office action dated 07/23/2021 and further discussed in the Response to Arguments below.  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 5-13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ujiie et al. (WO 2016/185858, equivalent to US Pub. No. 2018/0114926 A1, hereinafter “Ujiie”) in view of Kundu et al. (High-Tg carbazole derivatives as blue-emitting hole-transporting materials for electroluminescent devices, Adv. Funct. Mater., 2003, 13, No. 6, 445-452, hereinafter “Kundu”), and Murata et al. (US Pub. No. 2012/0143544 A1, hereinafter “Murata”). 

Regarding claims 1,17,19: Ujiie teaches an imaging element (Page 7, [0054]-[0055], Example 1, Fig 1) which is formed by sequentially stacking at least an anode, an anode-side buffer layer such as carrier blocking layer, a photoelectric conversion layer, and a cathode (Page 8, [0055]), Fig 1). Ujiie does not expressly teach the anode-side buffer layer comprises a material having structural formula (1), and the photoelectric conversion layer comprises a thienoacene-based p-type material.
However, Kundu teaches double-layer organic-emitting devices such as ITO: indium tin oxide as anode /HTL: hole transporting layer as anode-side buffer layer including structural formula (1)/ETL: electron transporting layer as photoelectric conversion layer including  
TPBI: (1,3,5-tris(N-phenylbezimidazol-2-yl)- benzene) or Alq3 (tris(8-hydroxyquinoline) aluminum)/Mg:Ag as cathode (Page 445, Abstract, lines 4-9), wherein the structural formula (1) is represented by formula 7, R=H, and Ar is 2,5-thienyl (Page 446, reaction 7) with benefit of providing as efficient carrier blocking layer with high glass transition temperature (Page 445, right Col. 2nd para, lines 4-6). 

    PNG
    media_image1.png
    300
    250
    media_image1.png
    Greyscale

Murata teaches an imaging element (Page 3, [0038]) which is formed by sequentially stacking at least an anode, a photoelectric conversion material layer, and a cathode (Page 4, [0044]), wherein the photoelectric conversion material layer comprises dinaphtho-thieno-thiophene (DNTT) represented by the following structural formula (Page 4, [0046]; Page 8, [0104], Example 2) with benefit of providing a new photoelectric conversion element having 
a photoelectric conversion material layer with high sensitivity and high S/N ratio (Page 1, [0006]). 

    PNG
    media_image2.png
    92
    265
    media_image2.png
    Greyscale


In an analogous art of an imaging element, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the an anode-side buffer layer such as carrier blocking layer by Ujiie so as to include the anode-side buffer layer includes a material having structural formula (1) as set forth as taught by Kundu, and would have been motivated to do so with reasonable expectation that this would result in providing as efficient carrier blocking layer with high glass transition temperature as suggested by Kundu (Page 445, right Col. 2nd para, lines 4-6). 
In an analogous art of an imaging element, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the photoelectric conversion material layer by Ujiie so as to include the photoelectric conversion material layer comprises dinaphtho-thieno-thiophene (DNTT) as taught by Murata, and would have been motivated to do so with reasonable expectation that this would result in providing a new photoelectric conversion element having a photoelectric conversion material layer with high sensitivity and high S/N ratio as suggested by Murata (Page 1, [0006]). 

Regarding claim 5: Ujiie in view of Kundu and Murata teaches the imaging element (Page 7, [0054]-[0055], Example 1, Fig 1), wherein the difference between a HOMO value of the material forming the anode-side buffer layer and a HOMO value of a p-type material forming the photoelectric conversion layer is in the range of ±0.2 eV (Page 6, [0044]; Page 8, [0058]). Kundu teaches a HOMO value of the material forming the anode-side buffer layer is -5.01 (Page 447, Table 1 , compound 7). Murata teaches  the HOMO value of a p-type material forming the et al., thienoacene-based organic semiconductor, Adv. Mater. 2011, 23, 4347–4370).  
Where ... the claimed and prior art products are identical or substantially identical ... the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product." In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citations and footnote omitted).

Regarding claim 6: Ujiie in view of Kundu and Murata teaches the imaging element (Page 7, [0054]-[0055], Example 1, Fig 1), wherein the HOMO value of the p-type material forming the photoelectric conversion layer is a value from -5.6 eV to -5.7 eV.  
Where ... the claimed and prior art products are identical or substantially identical ... the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product." In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citations and footnote omitted).

Regarding claim 7: Ujiie teaches the imaging element (Page 7, [0054]-[0055], Example 1, Fig 1), wherein carrier mobility of the material forming the anode-side buffer layer is higher than or equal to 5x 10-6 cm2/V.s (Page 14, [0090], Table 9; Page 15, [0101]; Page 16, [0110]). 

Regarding claim 8: Ujiie teaches the imaging element (Page 7, [0054]-[0055], Example 1, Fig 1), wherein an absorption spectrum of the material forming the anode-side buffer layer has an absorption maximum at a wavelength of 425 nm or lower (Page 4, [0037]; Page 15, [0100]; Page 16, [0109]).

Regarding claim 9: Ujiie teaches the imaging element (Page 7, [0054]-[0055], Example 1, Fig 1), wherein the anode and the cathode are formed of a transparent conductive material (Page 5, [0040]). 

Regarding claim 10: Ujiie teaches the imaging element (Page 7, [0054]-[0055], Example 1, Fig 1),  wherein one of the anode and the cathode is formed of a transparent conductive material and the other is formed of a metal material (Page 5, [0040]).

Regarding claim 11: Ujiie teaches a stacked-type imaging element which is formed by stacking at least one of the imaging elements (Page 4, [0034]).

Regarding claim 12: Ujiie teaches an imaging apparatus comprising: a plurality of imaging elements (Page 4, [0034]).

Regarding claim 13: Ujiie teaches an imaging apparatus comprising: a plurality of stacked-type imaging elements (Page 4, [0034]).

Regarding claim 15: Ujiie teaches the imaging element (Page 7, [0054]-[0055], Example 1, Fig 1), wherein the photoelectric conversion layer includes two or three types of semiconductor materials, as a p-type organic semiconductor material, and as an n-type organic semiconductor material (Page 4, [0034]; Page 6, [0043]-[0044]).

Regarding claim 16: Ujiie teaches the imaging element (Page 7, [0054]-[0055], Example 1, Fig 1), wherein the photoelectric conversion layer includes crystal silicon, amorphous silicon, microcrystalline silicon, crystalline selenium, amorphous selenium, and a compound semiconductor material and/or a quantum dot formed of any of these materials (Page 4, [0034]). 
Regarding claim 18: Ujiie teachesthe imaging element (Page 7, [0054]-[0055], Example 1, Fig 1), wherein the imaging element further comprises a cathode-side buffer layer interposed between the photoelectric conversion layer and the cathode, wherein a work function of a material of the cathode side buffer layer is greater than a work function of the material of the anode side buffer layer (Page 6, [0047).

Response to Arguments
8.	Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive,
In response to the Applicant’s argument that Kundu does not provide any teaching , suggestion, or any other guidance that have led one of skill in the art to choose the anode-side buffer layer comprises a material having structural formula (1) as set forth. In contrast to Kundu the Applicant teaches the benefits of an anode-side buffer layer comprising a compound of formula (1). 
The Examiner respectfully disagrees. Turning to Applicant’s argument regarding unexpected results, Examiner agrees that Applicant’s proffered evidence of data of Table 2 of  the specification, is insufficient to establish unexpected results for claim 1. Whether an invention has produced unexpected results is a question of fact. In re Mayne, 104 F.3d 1339, 1343 (Fed. Cir. 1997). "[T]here is no hard and-fast rule for determining whether evidence of unexpected results is sufficient to rebut a prima facie case of obviousness." Kao Corp. v. 7 Appeal 2017-004282 Application 13/877,156 Unilever US., Inc., 441 F.3d 963, 970 (Fed. Cir. 2006); see also In re Dillon, 919 F.2d 688, 692-93 (Fed. Cir.1990) ("[e]ach situation must be considered on its own facts."). However, a party asserting unexpected results as evidence of nonobviousness has the burden of proving that the results are unexpected. In re Geisler, 116 F.3d 1465, 1469-70 (Fed. Cir. 1997). Such burden requires Applicant to proffer factual evidence that actually shows In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991), and that is reasonably commensurate in scope with the protection sought by claim 1, In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035 (CCPA 1980); In re Hyson, 453 F.2d 764, 786 (CCPA 1972). "[I]t is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference." In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). The extent of the showing relied upon by Applicant  also must reasonably support the entire scope of the claims at issue. See In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005).
It is noted that evidence of the data of the Table 2 of specification represents only one species of an anode-side buffer layer comprising 3,6-bis(diphenylaminyl) carbazole derivative
compound, where the claim to a genus is being sought. On the other hand the showing of unexpected results does not have to cover every species within the genus . Only a "representative" number need be shown. Ex parte Winters 11 USPQ 2d 1387, 1388 (BPAI 1~89).
	It is further noted that claim 19 will be allowed if it is written as each X1, X2, X3 , and X4 of the material having structural of formula (1) are independently represents 3,6-bis(diphenyl aminyl)carbazole derivative group as shown below  in which thiophene, and carbazole are combined.   

  
    PNG
    media_image3.png
    141
    294
    media_image3.png
    Greyscale
                             
    PNG
    media_image4.png
    163
    312
    media_image4.png
    Greyscale

9.	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
11/03/2021